Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowance 


1.	Claims 1, 4-5, 8-10 are allowed. 

Regarding claims 1, 5 and 9:
  The closest art of record singly or in combination fails to teach or suggest the limitations “ a first binocular augmented reality image including a first right image and a first left image with a first interval between the first right image and the first left image when the detector detects a first convergence angle (see Applicant’s disclosure [0126]), the first interval being based on the first convergence angle and a second binocular augmented reality image including a second right image and a second left image with a second interval between the second right image and the second left image when the detector detects a second convergence angle, the second interval being based on the second convergence angle, wherein the second convergence angle is different from the first convergence angle, and the second binocular augmented reality image is different from the first binocular augmented reality image (see Applicant’s disclosure [0126-0127], Fig. 17A, 18A and 20)” with all other limitations as recited in claims 1, 5 and 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Inquiry

2.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

 
/SHAHEDA A ABDIN/           Primary Examiner, Art Unit 2692